        Case 4:20-cv-01983-YGR Document 48 Filed 06/24/21 Page 1 of 2




 1    Jonathan D. Baker (SBN 196062)                  Keith A. Sipprelle (SBN 143358)
      jdbaker@dickinsonwright.com                     VAN ETTEN SIPPRELLE LLP
 2    Craig Y. Allison (SBN 161175)                   2945 Townsgate Road, Suite 200
      callison@dickinsonwright.com                    Westlake Village, CA
 3
      DICKINSON WRIGHT RLLP                           Telephone: (805) 719-4900
 4    800 W. California Avenue, Suite 110             ksipprelle@vstriallaw.com
      Sunnyvale, CA 94086
 5    Phone: 408-701-6200                             Attorneys for Defendant
      Fax: 844-670-6009                               Byton North America Corporation
 6
      Attorneys for Plaintiffs Hanon Systems,
 7
      Hanon Systems USA, LLC,
 8    Hanon Systems Deutschland GmbH,
      Hanon Systems (Dalian) Co., Ltd., and
 9    Hanon Jie Xi Si Systems (Nanjing) Co., Ltd.
10                                UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                      OAKLAND DIVISION

13 HANON SYSTEMS, HANON SYSTEMS                       Case No.: 20-cv-01983-YGR
   USA, LLC, HANON SYSTEMS
14 DEUTSCHLAND GMBH, HANON                            STIPULATION OF DISMISSAL
   SYSTEMS (DALIAN) CO., LTD., and
15 HANON JIE XI SI SYSTEMS (NANJING)                  Hon. Yvonne Gonzalez Rogers
   CO., LTD.
16

17                 Plaintiffs,

18          v.

19 BYTON NORTH AMERICA
   CORPORATION,
20
            Defendants.
21

22          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Hanon Systems, Hanon Systems
23 USA, LLC, Hanon Systems Deutschland GmbH, Hanon Systems (Dalian) Co., Ltd., and Hanon

24 Jie Xi Si Systems (Nanjing) Co., Ltd. (collectively, “Plaintiffs”), and Defendant Byton North

25 America Corporation (“Defendant”), HEREBY DISMISS THIS ACTION WITHOUT

26 PREJUDICE AND WITHOUT ATTORNEY FEES OR COSTS TO ANY PARTY.

27

28
     STIPULATION OF DISMISSAL                         1                  Case No. 20-cv-01983-YGR
        Case 4:20-cv-01983-YGR Document 48 Filed 06/24/21 Page 2 of 2




 1 DATED: June 24, 2021                            /s/ Doron Yitzchaki
                                                   Doron Yitzchaki (Michigan Bar #P72044)
 2                                                 Admitted Pro Hac Vice
                                                   DICKINSON WRIGHT PLLC
 3                                                 350 S. Main Street, Suite 300
                                                   Ann Arbor, MI 48104
 4                                                 Phone: 734-623-1947
                                                   dyitzchaki@dickinsonwright.com
 5
                                                   -and-
 6
                                                   Jonathan D. Baker (SBN 196062)
 7                                                 jdbaker@dickinsonwright.com
                                                   Craig Y. Allison (SBN 161175)
 8                                                 callison@dickinsonwright.com
                                                   DICKINSON WRIGHT RLLP
 9
                                                   800 W. California Avenue, Suite 110
10                                                 Sunnyvale, CA 94086
                                                   Phone: 408-701-6200
11                                                 Fax: 844-670-6009

12                                                 Attorneys for Plaintiffs

13
     DATED: June 24, 2021                          /s/ Keith A. Sipprelle
14                                                 Keith A. Sipprelle (SBN 143358)
                                                   VAN ETTEN SIPPRELLE LLP
15
                                                   2945 Townsgate Road, Suite 200
16                                                 Westlake Village, California 91361
                                                   Telephone: (805) 719-4900
17                                                 Facsimile: (805) 719-4950
                                                   ksipprelle@vstriallaw.com
18
                                                   Attorneys for Defendant
19

20                                            ATTESTATION

21          I hereby attest that all signatories listed above, on whose behalf this Stipulation is

22 submitted, concur in the filing’s content and have authorized the filing.

23 Dated: June 24, 2021                            /s/ Doron Yitzchaki
                                                   Doron Yitzchaki (Michigan Bar #P72044)
24                                                 Admitted Pro Hac Vice
                                                   DICKINSON WRIGHT PLLC
25                                                 350 S. Main Street, Suite 300
                                                   Ann Arbor, MI 48104
26                                                 Phone: 734-623-1947
                                                   dyitzchaki@dickinsonwright.com
27
                                                   Attorneys for Plaintiffs
28

     STIPULATION OF DISMISSAL                              2                  Case No. 20-cv-01983-YGR
